DETAILED ACTION
This action is in response to communications filed on July 28, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's Terminal Disclaimer filed on June 17, 2022 have been rejected by the office. Please refile the Terminal Disclaimer with the corrections.
	
Status of Claims

Claims 1-20 are pending, of which claims 1, 16 and 20 are in independent form. Claims 1-20 are rejected for double patenting.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of US Patent No. 10,558,676 B2. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,558,676 B2 in view of Blackwell et al. (US 2015/0058318 A1). It would be obvious for one with ordinary skill in the art at the time of the invention to identify search results for the search query from content within the plurality of browser tab user interfaces that correspond to the search query as disclose by Blackwell identifying an item selected in the browser by the user, the selected item including at least one of text and an image; and adding the selected item to the query; (see Blackwell, [claim 8]).

Application 16/786,961
US Patent No. 10,558,676 B2
1.  A method, comprising: receiving a search query from a user of a computing environment hosting a plurality of mobile app user interfaces populated with content; 


identifying the plurality of mobile app user interfaces as being currently populated with the content; 

executing a query using the search query to identify search results for the search query from content within the plurality of mobile app user interfaces that correspond to the search query; and 



providing the search results, identifying matching content populated within the plurality of mobile app user interfaces, to the user, wherein the search results comprise a first search result indicative of first matching content from a first mobile app user interface of the plurality of mobile app user interfaces and a second search result indicative of second matching content from a second mobile app user interface of the plurality of mobile app user interfaces.
1.  A method, comprising: receiving a search query from a user of a computing environment hosting a browser comprising a plurality of browser tab user interfaces populated with content; 

identifying the plurality of browser tab user interfaces as being currently populated with the content; 

executing a query confined to the content populated within the plurality of browser tab user interfaces using the search query to identify search results for the search query from content within the plurality of browser tab user interfaces that correspond to the search query; and 

providing the search results, identifying matching content populated within the plurality of browser tab user interfaces, to the user, wherein the search results comprise a first search result indicative of first matching content from a first browser tab user interface of the plurality of browser tab user interfaces of the browser and a second search result indicative of second matching content from a second browser tab user interface of the plurality of browser tab user interfaces of the browser. 
 


Since claim 1 is an obvious variant of claim 1 of US Patent No. 10,558,676 B2, it is not patentably distinct from claim 1 of US Patent No. 10,558,676 B2. 
This is an obviousness-type double patenting rejection.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        8/13/2022